Linda C. Murphy, R.N., M.N. Executive Director Arkansas State Board of Nursing University Tower Building, Suite 800 1123 South University Little Rock, AR 72204
Dear Ms. Murphy:
This is in response to your request for an opinion regarding the approval of an associate of applied science degree in nursing program in vocational-technical schools, in light of the passage of Act 1224 of 1991. You note that under Act 66 of 1989 (A.C.A. §6-51-701 to -703 (Supp. 1989)), any vo-tech school desiring to offer the associate degree program may apply for approval to the Arkansas State Board of Vocational Education. If approval is granted, approval must then be sought from the State Board of Nursing. You have asked the following question with regard to three vo-tech schools that are designated as technical colleges, effective July 1, 1991, under Act 1224 of 1991:
  May the Board of Nursing continue to work toward approval of these programs as mandated by Act 66 or must we abide by the restrictions imposed on these programs by Act 1244? According to Act 1244 the technical colleges must also gain approval from the College Panel of the State Board of Higher Education and may not award degrees until 1993.
I assume that the institutions in question are governed by Section 19 of Act 1244, pursuant to which eleven vo-tech schools are designated, effective July 1, 1991, as "technical colleges which shall become part of the Arkansas Technical and Community College System under the coordination of the State Board of Higher Education. . . ." Acts 1991, No. 1224, § 19(a). Subsection (a) of Section 19 also states that "[n]one of these institutions shall have the authority to request [State Board of Higher Education] approval for associate degree programs before July 1, 1993." Other sections of the act make it clear that State Board approval of all associate degree programs is required. Acts 1991, No. 1224, §§ 7(e) and 18(d).
Act 1244 contains an emergency clause (see Section 43 of the act), and thus became effective on the date of its approval, April 17, 1991. It is therefore my opinion that the restrictions imposed by the act currently apply to the institutions in question. The requirements of the act with regard to State Board of Higher Education approval are not tied to the July 1 effective date of the schools' designation as technical colleges. Approval of associate degree in nursing programs must, therefore, be obtained from the State Board of Higher Education, in accordance with Section 7(e) of Act 1244. And pursuant to Section 19(a) of the act, the institutions have no authority to request State Board approval before July 1, 1993.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
Winston Bryant Attorney General